DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
  Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art of record fails to neither discloses nor sufficiently suggest the combination of elements as claimed and arranged an independent claims 1, 11 and 20.
As to claims 1 and 11, including “…a media presentation device matches reference fingerprint data corresponding respectively with each of multiple different channels, after determining that the first digital fingerprint data matches reference fingerprint data corresponding respectively with each of multiple different channels, performing disambiguation based at least in part on an earlier determination that second digital fingerprint data representing second one or more segments of the media content being rendered by the media presentation device matches reference fingerprint data corresponding with just a single channel, the disambiguation establishing that the media presentation device is receiving the media content on the single channel...”, these limitations in conjunction with other limitations in the claimed invention are not anticipated by, nor made obvious over the prior art.
As to claim 20, including “…based on the comparing with respect to a first one or more of the time segments of the media content being rendered by the media presentation device, detecting a multi-match where the media content rendered by the media presentation device matches multiple ones of the plurality of channels of media content; based on the comparing with respect to a second one or more of the time segments of the media content being rendered by the media presentation device, detecting a single-match where the media content rendered by the media presentation device matches just a single one of the multiple channels of media content, wherein each of the second one or more time segments is before each of the first one or more time segments; using the detected single-match to disambiguate the detected multi-match, establishing that the single channel of media content is the channel carrying the media content being rendered by the media presentation device...”, these limitations in conjunction with other limitations in the claimed invention are not anticipated by, nor made obvious over the prior art.
However, none of the prior art alone or combination discloses or suggest the above mentioned claims limitations in conjunction with the other limitations recited in the claims 1, 11 and 20. And dependent claims 2-10 and 12-19 are allowable by the virtue of their dependency for the allowable claims respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-9094715-B2 to Neumeier et al.

US 2017/0048566 A1 to Srinivasan.
US 2016/0094877 A1 to Heffernan et al.
US 2014/0196077 A1 to Gordon et al.
US 2012/0117584 A1 to Gordon.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUGETA MENGESHA whose telephone number is (571)270-5607.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-2723011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


MULUGETA A. MENGESHA
Primary Examiner
Art Unit 2424



/Mulugeta Mengesha/Primary Examiner, Art Unit 2424